


Exhibit 10.57

--------------------------------------------------------------------------------

[***] — Indicates confidential information. Confidential treatment requested by
Global Cash Access Holdings, Inc.  Portions omitted filed separately with the
Securities and Exchange Commission.

 

SECOND AMENDMENT TO PROCESSING SERVICES AGREEMENT

 

This Second Amendment to Processing Services Agreement (this “Amendment”) by and
between TSYS Acquiring Solutions, LLC (“TSYS”), and Global Cash Access, Inc.
(the “Company”) is made and entered into as of this 27th day of December, 2011
(the “Amendment Effective Date”).

 

RECITALS

 

A.                                    TSYS and the Company have previously
entered into a Processing Services Agreement effective July 1, 2009, as amended
(the “Agreement”).

 

B.                                    TSYS and the Company now desire to amend
the Agreement upon the term and conditions set forth herein.

 

AGREEMENT

 

In consideration of the foregoing recitals, TSYS and the Company hereby agree as
follows:

 

1.              This Amendment shall be effective as of the Amendment Effective
Date.

 

2.              Within thirty (30) days following the Amendment Effective Date,
TSYS shall pay to the Company a signing bonus in the amount of $[***] in
consideration of the parties’ agreement to extend the Term of the Agreement, as
set forth herein.

 

3.              Section 4.1 of the Agreement is deleted in its entirety and
replaced with the following:

 

4.1                               Initial Term. The term of this Agreement shall
begin on July 1, 2009 (“Effective Date”) and, unless earlier terminated herein,
shall continue in full force and effect for a period of four years (“Initial
Term”). Thereafter, the term of this Agreement shall automatically be extended
for an additional period of eighteen months and expire on December 31, 2014 (the
“Extension Term”).

 

4.1.1                     Renewal.  Upon the expiration of the Extension Term of
this Agreement, this Agreement shall be automatically renewed for consecutive
one (1) year terms thereafter (“Renewal Term”) until and unless terminated as
provided hereunder.  The Initial Term, the Extension Term and the Renewal Terms,
if any are collectively refereed to herein as the “Term”.

 

4.              The Company shall receive a credit invoice in an amount equal to
$[***], prorated in forty two (42) equal monthly installments of $[***] which
commenced on the invoice for the services rendered for the month of July 2011

 

--------------------------------------------------------------------------------


 

and continuing for the remainder of the Initial Term.  Such credit shall be
applied against any fees owing to TSYS by the Company under the Agreement, and
to the extent that such fees are less than the amount of the monthly credit
during any month, the unused amount of such credit shall be carried forward to
the next month. If the Agreement expires or is terminated for any reason (other
than a valid termination pursuant to Section 4.3 of the Agreement), the total
unapplied amount of such credit shall be accelerated and applied towards any
fees owing by the Company under the Agreement immediately preceding the
effective date of expiration or termination of the Agreement, and to the extent
there remains unapplied balance of such credit, TSYS shall pay to the Company in
cash the amount of such unapplied balance on the effective date of expiration or
termination of the Agreement.

 

5.              Miscellaneous Provisions.

 

a.                                      Due Authorization. This Amendment has
been duly and validly authorized, executed and delivered by each party hereto
and no other action by such party is required to the valid and binding
execution, delivery and performance of this Amendment by such party, except as
otherwise expressly set forth herein.  Each person signing this Amendment on
behalf of a party hereto represents and warrants that it is duly authorized to
do so.

 

b.                                      Conflict. To the extent, if any, that
any provision of this Amendment conflicts with or differs from any provision of
the Agreement, such provision of this Amendment shall prevail and govern for all
purposes and in all respects.  Otherwise, all terms and conditions of the
Agreement shall likewise apply to this Amendment.

 

c.                                       Entire Agreement. The Agreement and
this Amendment, together with the letter agreement of even date herewith between
the parties, constitutes the entire agreement between the parties hereto
regarding the subject matter contained herein and supersedes any and all prior
and/or contemporaneous negotiations, agreements, understandings between the
parties with respect to the subject matter hereof.

 

d.                                      Counterparts. This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original
and both of which together shall constitute one and the same agreement. This
Amendment may be executed by a party’s signature transmitted by facsimile or by
electronic mail in pdf format, and copies of this Amendment executed and
delivered by means of faxed or pdf signatures shall have the same force and
effect as copies hereof executed and delivered with original signatures.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officers of the parties set forth below.

 

TSYS Acquiring Solutions, L.L.C.

 

 

 

By:

/s/ David Wood

 

Name:

David Wood

 

Title:

COO

 

 

 

 

 

Global Cash Access, Inc.

 

 

 

By:

/s/ Scott Betts

 

Name:

Scott Betts

 

Title:

CEO and President

 

 

--------------------------------------------------------------------------------
